Hammond, J.
This case is close; but on the evidence we think the jury might legally find that the defendants hired the plaintiff to work in or about the house; that in the course of his employment he would be called upon to use the plank in question as a way of entrance into and exit from the house and that the defendants had impliedly adopted the plank as fit for that purpose and expected and intended that the plaintiff should so use it. They might further find that the defendants, so expecting and intending, took no pains whatever to see whether the plank was suitable for that purpose; that the plank was not suitable, and that, in failing to take proper care in this respect, the defendants were negligent in the performance of a duty they owed to the plaintiff; that the plaintiff was in the exercise of due care; and that the accident was attributable solely to this negligence of the defendants.
Upon such findings there was a case for the plaintiff.

Exceptions overruled.